Case 3:20-cv-05526-MAS-ZNQ Document 12 Filed 07/29/20 Page 1 of 2 PageID: 60



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

JODI FITTIPALDI, on behalf of herself
and all others similarly situated,             Civil Action No.: 1:20-CV-05526
                                               ____________ ORDER FOR THE
                                               [PROPOSED]
                              Plaintiff,       ADMISSION OF PRO HAC VICE
                                               AMY C. FOERSTER, ESQ.,
v.
                                               (Electronically Filed)
MONMOUTH UNIVERSITY,

                                 Defendant.


           [PROPOSED] ORDER FOR THE ADMISSION PRO HAC VICE OF
                            AMY C. FOERSTER

       UPON CONSIDERATION of Defendant Monmouth University’s Unopposed

Application for Admission to Practice Pro Hac Vice (“Application”), and the submission of the

Declarations of Angelo A. Stio, III and Amy C. Foerster, in support of the Application, and upon

consideration of Local Civil Rule 101.1(c), and the Court having considered the matter, and for

good cause shown:

       IT IS on this ______
                      29th day of ___________________________,
                                         July                  2020,

       ORDERED that the Unopposed Application for Admission to Practice Pro Hac Vice is

granted and Amy C. Foerster is hereby admitted to practice pro hac vice in this case on behalf of

Defendant Monmouth University.

       IT IS FURTHER ORDERED that counsel shall abide by all rules of this Court, including

the General and Admiralty Rules of the United States District Court for the District of New

Jersey, including but not limited to the provisions of Local Rule 103.1, Judicial Ethics and

Professional Responsibility, Local Rule 104.1, Discipline of Attorneys and Appendix R to the
Case 3:20-cv-05526-MAS-ZNQ Document 12 Filed 07/29/20 Page 2 of 2 PageID: 61



Local Civil Rule, and shall notify the Court immediately of any matter affecting counsel’s

standing at the bar of any court;

           IT IS FURTHER ORDERED that Angelo A. Stio, III or any other Troutman Pepper

attorney admitted to this Court who herein after files a Notice of Appearance shall (a) be the

attorney of record in this case in accordance with Local Civil Rule 101.1(c); (b) be served with

all papers in this case, and such service shall be deemed sufficient service upon counsel; (c) sign

all pleadings, briefs, and other papers submitted to this Court in this case; (d) appear at all

proceedings unless previously excused from appearing by the Court; and (e) be responsible for

the conduct of this case and of counsel admitted hereby;

           IT IS FURTHER ORDERED that counsel shall make payment to the New Jersey

Lawyer’s Fund for Client Protection, pursuant to New Jersey Court Rule 1:28-2, for each year in

which counsel represents the client in this matter;

           IT IS FURTHER ORDERED that counsel shall each pay $150.00 to the Clerk of the

United States District Court for the District of New Jersey for admission pro hac vice in this

matter, in accordance with the Local Civil Rule 101.1(c)(3); and

           IT IS FURTHER ORDERED that the Clerk of this Court shall forward a copy of this

Order to the Treasurer of the New Jersey Fund for Client Protection.



                                                    s/ Zahid N. Quraishi
                                               _________________________________________
                                               Hon. Zahid N. Quraishi
                                                             ___________
                                               United States District Judge Magistrate Judge




                                                  -2-
57950204
